Citation Nr: 0909750	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to 
October 1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2006, the appellant testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In a 
December 2006 decision, the Board denied service connection 
for a groin disability and a dental disability.  The 
remaining issue on appeal - entitlement to service connection 
for erectile dysfunction - was remanded to the RO for due 
process considerations.  

In the remand portion of its December 2006 decision, the 
Board noted that the appellant had submitted a claim of 
service connection for diabetes mellitus, which had not yet 
been adjudicated by the RO.  Because the appellant had 
alleged that his erectile dysfunction could be secondary to 
his diabetes mellitus, the Board concluded that the appeal of 
service connection for erectile dysfunction was inextricably 
intertwined with the pending claim of service connection for 
diabetes mellitus.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (holding that where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any appellate review meaningless and a 
waste of judicial resources, the two claims are inextricably 
intertwined).  Thus, the Board held the claim of service 
connection for erectile dysfunction in abeyance, pending 
consideration by the RO of the claim of service connection 
for diabetes mellitus.  

A review of the record shows that the RO has complied with 
all of the Board's December 2006 remand instructions to the 
extent necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  
While the matter was in remand status, the RO awarded service 
connection for diabetes mellitus and assigned an initial 20 
percent rating, effective June 20, 2006.  The RO also granted 
service connection for peripheral neuropathy of the right and 
left lower extremities, as well as diabetic retinopathy, also 
effective June 20, 2006.  After conducting additional 
evidentiary development, including obtaining a medical 
opinion, the RO confirmed the previous denial of service 
connection for erectile dysfunction.  The appellant was 
notified the RO's decision in a December 2008 Supplemental 
Statement of the Case and the matter has now been returned to 
the Board for appellate consideration.  


FINDING OF FACT

Erectile dysfunction was not clinically evident during the 
appellant's active service or for many years thereafter and 
the most probative evidence indicates that his current 
erectile dysfunction is not related to his active service, 
any incident therein, or any service-connected disability, 
including diabetes mellitus.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in active service and 
is not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2008) and 3.310 (as in effect prior to 
October 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by a letter sent to the appellant in June 2004.  
This letter addressed all three notice elements delineated in 
38 C.F.R. § 3.159 and was sent prior to the initial 
unfavorable decision by the RO.  The fact that the notice did 
not address either the relevant rating criteria or effective 
date provisions was harmless error because service connection 
is being denied, and therefore no rating or effective date is 
being assigned.  Regardless, in March 2006, the RO sent the 
appellant a letter for the express purpose of notifying him 
of the additional elements imposed by the Court in Dingess.  
The RO then reconsidered the appellant's claim, most recently 
in a December 2008 Supplemental Statement of the Case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a 
notice error may be cured by providing compliant notice, 
followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA to the extent 
necessary.  Neither the appellant nor his representative has 
argued otherwise


Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service VA and private clinical records 
identified or submitted by the appellant.  Despite being 
given the opportunity to do so, the appellant has neither 
submitted nor identified any additional post-service VA or 
private clinical records pertaining to his claim and none is 
evident from a review of the record.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  The 
appellant has also been afforded two VA medical examinations 
in connection with his claim.  The Board finds that the 
report of this examination provides the necessary medical 
opinions.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Background

The appellant's service treatment records are negative for 
complaints or findings of erectile dysfunction.  

In June 1970, the appellant was seen for penile discharge.  
Examination showed a slight soreness in the groin with no 
swelling.  The appellant was tested for a venereal disease.  
The diagnosis was urethritis, acute, due to gonococcus.  
[Here, the Board notes that the appellant has contended that 
he was treated for a "groin strain" in June 1970.  The 
Board's review of the physician's handwriting, as well as the 
context of the record, clearly indicate that this clinical 
record makes reference to a "gram stain," which is a 
bacteriological test used to diagnose certain conditions, 
including venereal disease.  This record contains no 
indication whatsoever of an injury to the groin, including a 
"groin strain."].

At the appellant's October 1970 military separation medical 
examination, no genitourinary abnormalities were identified.  

In November 2001, the appellant submitted an application for 
VA pension benefits, claiming that he was no longer able to 
work due to a heart disability.  His application is silent 
for any mention of erectile dysfunction or diabetes mellitus.  

In pertinent part, medical evidence assembled in support of 
the claim shows that in March 2001, the appellant suffered an 
acute myocardial infarction.  During a history and physical 
performed at the time of admission, it was noted that the 
appellant's past medical history was unremarkable, but for a 
history of cigarette smoking.  Review of systems was 
similarly unremarkable.  Neither diabetes mellitus nor 
erectile dysfunction was noted.  The appellant was awarded VA 
pension benefits.  

In May 2004, the appellant submitted a claim of service 
connection for several disabilities, including erectile 
dysfunction.  In support of his claim, the RO obtained VA 
clinical records, dated from January 2004 to June 2006.  

In pertinent part, these records show treatment for several 
disabilities, including coronary artery disease, 
hypertension, and erectile dysfunction.  In May 2005, the 
appellant was hospitalized with symptoms of chest pain.  
During his hospital stay, he was diagnosed as having new 
onset diabetes mellitus.  

In October 2005, the appellant underwent VA medical 
examination at which he reported that approximately four 
years prior, he suddenly developed a total absence of 
erections.  In reviewing the appellant's recent medical 
history, the examiner noted that the appellant had a history 
of a heart attack in 2001 and had been diagnosed as having 
diabetes mellitus in 2005.  He had no urinary difficulties 
and no incontinence.  With respect to his remote medical 
history, the examiner noted that the appellant's service 
treatment records documented visits for urethritis, including 
in June 1970.  After examining the appellant and reviewing 
his claims folder, the examiner diagnosed erectile 
dysfunction and concluded that such condition was unlikely to 
have been related to service, including the appellant's 
"groin strain" incident in 1970.  Rather, the examiner 
indicated that the appellant's erectile dysfunction condition 
may well be related to blood pressure medications.  

In June 2006, the appellant testified at a Board hearing at 
the RO.  He acknowledged that he had experienced no problems 
with erectile dysfunction during service or for many years 
thereafter.  In approximately 2002, however, he experienced a 
sudden onset of erectile dysfunction.  The appellant 
speculated that his erectile dysfunction may be related to 
his in-service "groin strain."  Alternatively, he indicated 
that he had been diagnosed with diabetes mellitus and argued 
that his erectile dysfunction may be causally related to or 
aggravated by that condition.  

In November 2008, the appellant again underwent VA medical 
examination.  After examining the appellant and reviewing his 
claims folder and medical records, the examiner concluded 
that the appellant's erectile dysfunction was not 
significantly related to his diabetes mellitus, either by 
neuropathy or vascular disease.  He explained that the 
appellant's erectile dysfunction had significantly preceded 
his diagnosis of diabetes mellitus.  In that regard, the 
examiner noted that the appellant had previously reported a 
sudden onset of erectile dysfunction in approximately 2002, 
while he was not diagnosed as having diabetes mellitus until 
May 2005.  Moreover, the examiner explained that erectile 
dysfunction was a common disorder in men over the age of 50 
and 60, and could be related to inactivity, medication for 
high blood pressure, as well as other medications.  The 
condition was also common in people with chronic diseases, 
such as coronary artery disease.  For these reasons, the 
examiner concluded that it was unlikely that the appellant's 
erectile dysfunction was significantly related to his 
diabetes mellitus.  The examiner further noted that although 
the appellant also had hypertension and coronary artery 
disease, those conditions were primary in nature, not caused 
by diabetes mellitus.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Here, the Board notes that VA has amended section 3.310, 
effective from October 10, 2006.  See Claims Based on 
Aggravation of a Nonservice-Connected Disability, 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider his 
appeal under the law in effect prior to October 10, 2006.  
See e.g. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The appellant seeks service connection for erectile 
dysfunction.  Throughout the course of this appeal, he has 
advanced several theories of entitlement.  First, the 
appellant speculates that his erectile dysfunction may be 
related to an in-service groin injury or treatment for 
venereal disease.  Alternatively, he contends that his 
erectile dysfunction is causally related to or aggravated by 
his service-connected diabetes mellitus.  

As discussed above, there is no showing that the appellant 
had erectile dysfunction during service or for many years 
thereafter.  Indeed, the appellant concedes that he did not 
have symptoms of erectile dysfunction until approximately 
2002, more than three decades after service separation.  

Although the record shows that the appellant's erectile 
dysfunction was not present in service or for many years 
thereafter, as set forth above, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the appellant's erectile dysfunction and any incident 
of service, service connection may be established.  Godfrey 
v. Derwinski, 2 Vet. App. 354 (1992).  In this case, however, 
the record contains no probative evidence of a link between 
the appellant's erectile dysfunction and his active service 
or any incident therein.  

In that regard, the Board observes that in October 2005, a VA 
physician examined the appellant and reviewed his claims 
folder.  After doing so, the physician concluded that it was 
unlikely that the appellant's erectile dysfunction was 
related to the "groin strain" incident in 1970, during 
which the appellant was treated for a venereal disease.  In 
addition, as discussed above, while the Veteran is competent 
to report what he experienced in service, the Board accords 
his assertions of a groin strain little probative weight in 
view of the objective evidence from service that shows a 
laboratory test identified as a "gram stain."

The Board finds that the October 2005 VA medical opinion is 
persuasive and assigns it great probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) 
(setting forth "important, guiding factors to be used by the 
Board in evaluating the probative value of medical opinion 
evidence.").  In that regard, the opinion was rendered by an 
individual who clearly has the expertise to opine on the 
matter at issue in this case.  In addition, the VA physician 
addressed the appellant's contentions, and based his opinion 
on a review of the appellant's claims folder.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The VA physician also 
made specific reference to the pertinent evidence in the 
claims folder, including the June 1970 medical record 
documenting treatment for urethritis.

The Board also notes that there is no other medical evidence 
of record which contradicts this opinion.  The Board has 
considered the appellant's assertions to the effect that his 
erectile dysfunction may be related to a reported groin 
strain and/or treatment for venereal disease in service.  
However, as the record does not establish that he possesses a 
recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the etiology of his erectile dysfunction.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also considered the appellant's contentions to 
the effect that his erectile dysfunction may be causally 
related to or aggravated by his service-connected diabetes 
mellitus.  As noted, in order for a claimant to prevail on 
the issue of entitlement to secondary service connection, the 
record must contain medical evidence establishing a 
connection between the service-connected disability and the 
current disability, either causally or by way of aggravation.  
See e.g. Wallin v. West, 11 Vet. App. 509, 512 (1998); see 
also 38 C.F.R. § 3.310(a).  In this regard, the record 
contains no such medical evidence.  Rather, the medical 
evidence of record indicates that there is no relationship 
between the appellant's erectile dysfunction and his service-
connected diabetes mellitus.  

Specifically, as set forth above, in November 2008, a VA 
physician examined the appellant and reviewed his claims 
folder for the purpose of identifying any complications 
attributable to the service-connected diabetes mellitus, 
including erectile dysfunction.  After examining the 
appellant and reviewing his claims folder and medical 
records, however, the examiner concluded that it was unlikely 
that the appellant's erectile dysfunction was significantly 
related to his diabetes mellitus.  In fact, there is no 
objective competent evidence that the Veteran's erectile 
dysfunction increased as a result of his service connected 
diabetes mellitus. 

For reasons similar to those discussed above, the Board finds 
that the November 2008 VA medical opinion is of great 
probative weight.  Again, the opinion was rendered by a 
medical expert who based his opinion on a review of the 
appellant's claims folder.  He also provided a considered 
rationale for his opinion.  These factors enhance the 
probative value of the opinion.  

Moreover, there is no other medical evidence of record which 
contradicts this opinion.  Indeed, the only opinion which 
suggests a relationship between the appellant's erectile 
dysfunction and his service-connected diabetes mellitus, 
either causally or by way of aggravation, is that of the 
appellant.  Again, however, as the record does not establish 
that he possesses a recognized degree of medical knowledge, 
he lacks the competency to provide such an opinion.  
Espiritu, 2 Vet. App. at 494.

In summary, the Board finds that lacking any probative 
evidence of erectile dysfunction in service or for many years 
thereafter, or of a link between the appellant's current 
erectile dysfunction and his active service, any incident 
therein, or any service-connected disability, service 
connection for erectile dysfunction is not warranted.  For 
the reasons discussed above, the preponderance of the 
evidence is against the claim of service connection for 
erectile dysfunction.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).   In reaching this 
conclusion, the Board acknowledges that the benefit of the 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the present 
claims, that doctrine is not for application in this case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for erectile dysfunction is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


